DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                Priority
	This application, filed 11/30/2018 is a continuation of 15/188,000, filed 06/21/2016, currently pending; which is a continuation of 12/587,101, filed 10/02/2009, now abandoned; which is a continuation of 11/447,627, filed 06/06/2006, now U.S. Patent 7,613,620, which claims priority from Provisional Application 60/687904, filed 06/07/2005.
Response to Amendment
Amendment received on 07/27/2021 is acknowledged and entered. There is no amendment to the claims. Claims 1-20 are currently pending in the application. 
                                                 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in both application are directed fundamentally same invention, and require same series of actions. The only difference between the claims is that the claims in the instant Application are directed to a method for exchanging patient EMR among healthcare user groups or the healthcare user group and patients over a network, and the claims in the reference application are directed to an EMR computing system for exchanging patient health information among 
healthcare user groups or the healthcare user group and patients over a network. So as 
both sets of claims require/recite a central computer and a database, a person of ordinary skill would have understood/interpreted the current claim to be patentably indistinct from the invention previously claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
                                        
                                        Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. S. ____ (2014). Claim 1 is directed to a statutory category, because a series of steps for communicating patient health information between a healthcare user group and a patient satisfies the requirements of a process (a series of acts). (Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of communicating patient health information between a healthcare user group and a patient. The claim recites:
	providing a central computer program embodied in a computer readable medium or embodied in a central server and a central database storing patient EMR data for access by authorized users, the central computer program configured to:
	communicate through at least one computer program, which includes EMR and billing software, embodied in a computer readable medium with at least one private database for a healthcare user group, the database comprising at least patient EMR and billing data, and accounting data confidential for the healthcare user group;
	receive from the at least one private database EMR data including at least one of health problems, medications, diagnosis, prescriptions, notes written by a healthcare service provider, diagnostic test results or patient accounts data for storing in the central database, wherein the healthcare user group’s confidential accounts data including one or more insurance companies’ accounts data, is not received;
	selectively retrieve the stored EMR data, generate one or more healthcare reports including one or more of health problem list, medication list, diagnoses report, prescription, diagnostic test result report, patient billing report; and
	transmit one or more healthcare reports to an authorized healthcare user group or the authorized patient for reviewing.

communicating; receiving; storing; retrieving; and transmitting,       as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “communicating”; “receiving,” etc.) is an abbreviated reference to the detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection). That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind, and/or performed as organized human activity. For example, but for the “by a processor” language, the claimed concept encompasses receiving by a service provider via regular mail patients’ paper records including health related, insurance and account information, and compiling said information for presentation to each authorized patient.  Thus, aside from the general technological environment (addressed below), it covers purely mental concepts and/or certain methods of organizing human activity processes (e.g., maintaining patients’ accounts including billing for services rendered; checking for the insurance coverage, etc.). And the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
The utilizing statistical or rule-based tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from sensors), and analyze that data to ascertain the existence and identity of an abnormality or estimated responses, and possible causes thereof. While said functions are performed by a computer, they are in essence a mathematical algorithm, in that they represent "[a] procedure for solving a given type of mathematical problem." Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972).
	It is similar to other abstract ideas held to be non-statutory by the courts (see: Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data and time data, similar because at another level of abstraction the claims could be characterized as tailoring health-related information presented to a user based on user data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016) - collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind; similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing health-related information, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction. 
Gottschalk v. Benson, - an algorithm for converting binary-coded decimal numerals into pure binary form; Parker v. Flook, - a mathematical formula for computing “alarm limits” in a catalytic conversion process; Bilski v. Kappos - a concept of hedging, or protecting against risk.) All these cases describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes”, “Mathematical Concepts” and/or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform communicating; receiving; storing; retrieving; and transmitting steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form; they do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	Similar to Example 42, claim 2 of the Subject Matter Eligibility Examples: Abstract Ideas (01/07/2019) the claims as a whole merely describes how to generally “apply” the concept of storing and updating health-related information for a user in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing health records update process. Simply implementing the abstract idea on a generic computer is not a practical 
	As per communicating; receiving; storing; retrieving; and transmitting data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their . 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform communicating; receiving; storing; retrieving; and transmitting steps amounts to no more than mere instructions to apply the exception using a generic computer component. The recited steps are re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The system would require a processor and memory in order to perform basic computer functions of accepting user input, storing information in a database, retrieving information from a database, and outputting said information. 
	Based on the Specification, the invention utilizes existing, conventional communication networks such as the Internet, generic processors which can be found in mobile devices or desktop computers, conventional memory and display devices. (e.g.: “Personal Computers, workstations, and Servers are examples of EPMs available in the industry at present time.” Specification, [0133]) And the functions performed by said generic computer elements are basic functions of a computer - performing a mathematical operation, receiving, storing and outputting data - have recognized by the courts as routine and conventional activity.
	Specifically, regarding the communicating; receiving; storing; retrieving; and transmitting functions, MPEP 2106.05(d)(II) defines said functions as routine and conventional, or as insignificant extra-solution activity:
e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) (“Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink.” (emphasis added)); 
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) (“The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.”); collecting and comparing known information in Classen 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)
	iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
	vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015).
Thus, the background of the invention does not provide any indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) (Power Group), claim’ invocation of computers, networks, and displays does not transform the claimed subject matter into patent-eligible applications. Claim 1 does not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, storing, retrieving and display functions on a set of generic computer components and display devices. Nothing in the claim, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information. Analogous to Power Group, claim 1 does not even require a new source or type of information, or new techniques for analyzing it. As a result, the claim does not require an arguably inventive set of components or techniques that would generate new data. The claim does not invoke any assertedly inventive programming. Merely requiring the selection and manipulation of information - to provide a “humanly comprehensible” amount of information useful for users - by itself does not transform the otherwise-abstract processes of information collection and analysis into patent eligible subject matter. Merely obtaining and selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas. Therefore, the recited steps represent implementing the abstract idea on a generic computer, or “reciting a commonplace business method aimed at processing business information despite being applied on a general purpose computer” Versata, p. 53; Ultramerical, pp. 11-12. 
do not improve the functioning of computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer, but, like everyone else programs his computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, comparing and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  
Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 1 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the recited steps do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer;  the claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. Thus, the current application’ solution to the problem of communicating health-related and billing information to a patient is not technological, but “business solution”, or “entrepreneurial.” Therefore, claim 1 does not provide a specific means or method that improves the relevant technology, but, instead, is directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery.
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of communicating; receiving; storing; retrieving; and transmitting merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps . It is further noted that the underlying idea of the recited steps could be performed via pen and paper and/or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
For these same reasons, the claims are not directed to a solution to a “technological problem” as was the case in Diamond v. Diehr, 450 U.S. 175 (1981). See OIP Techs., 788 F.3d at 1364, nor do the claims attempt to solve “a challenge particular to the Internet.” DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256–57 (Fed. Cir. 2014); cf. Intellectual Ventures I, 792 F.3d at 1371 (because the patent claims at issue did not “address problems unique to the Internet, . . . DDR has no applicability.”).
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). As per “providing a central computer program embodied in a computer readable medium or embodied in a central server and a central database storing patient EMR data for access by authorized users,” recitation, these limitations do not add significantly more because they are simply an attempt to limit the abstract idea to a particular technological environment, that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  Limiting the claims to the particular technological environment of providing healthcare information over a network is, without more, insufficient to transform the claim into patent-eligible applications of the abstract idea at their core.
Accordingly, claim 1 is not directed to significantly more than the exception itself, and is not eligible subject matter under § 101. (Step 2B: No).
Because independent method claims 10 and 20 recite limitations similar to claim 1, and add nothing of substance to the underlying abstract idea, they too are patent ineligi-ble under §101.
Ultramercial, 772 F.3d at 716. Therefore, dependent claims 2-9 and 11-19 are also directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker (US 6,988,075 B1) in view of Malhotra et al. (US 2005/0251417 A1).

	Claims 1, 10 and 20.  Hacker teaches a method for exchanging patient EMR among healthcare user groups or the healthcare user group and patients over a network, the method comprising: 
	providing a central computer program embodied in a computer readable medium or embodied in a central server (a first private database for claim 20) (and a central database storing patient EMR data for access by authorized users), the central computer program configured to: 
	communicate through at least one computer program, which includes EMR and accounting data confidential (a unique access identification means) for the healthcare user group; (Fig. 1; Abstract; col. 5 lines 59-67; col. 7 lines 22-50; col. 8 lines 41-45; col. 9 line 54 - col. 10 line 3)
	Hacker does not specifically teach billing software, with at least one private database for a healthcare user group, the database comprising at least patient EMR and billing data, which is disclosed in Malhotra et al. (Malhotra) (a computer program including EMR and billing software, which is used by the billing software to calculate the patient's portion of the bill, embodied in a computer readable medium with at least one physician office computer (private data storage) storing EMR information entered and controlled by the physician (a healthcare provider)) Abstract; [0017]; [0087]-[0088].

	Alternatively, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in Malhotra, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	Hacker further teaches:
	receive from the at least one private database EMR data including at least one of health problems, medications, diagnosis, prescriptions, notes written by a healthcare service provider, diagnostic test results or patient accounts data for storing in the central 
	selectively retrieve the stored EMR data, generate one or more healthcare reports including one or more of health problem list, medication list, diagnoses report, prescription, diagnostic test result report, patient billing report;  (claim 18; col. 6 lines 54-56), and 
	transmit one or more healthcare reports to an authorized healthcare user group or the authorized patient for reviewing. (col. 6 lines 54-56)
	Hacker does not specifically teach: wherein the healthcare user group's confidential accounts data including one or more insurance companies' accounts data, is not received.
	Malhotra discloses the need to store and retrieve only certain minimal information in a central remote computer server (Abstract, [0015], thereby suggesting said "not received" limitation.
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as suggested in Malhotra, for the benefit of allowing physicians to control their own records and storing only required information (Malhotra, [0015]).

 	Claim 3.  The method of claim 1, wherein the central computer program is further 
configured for: receiving authorization, patient personal and healthcare information as patient registration data;  and storing the patient registration data in the at least one 
 
	Claim 4.  The method of claim 1, wherein the central computer program is further 
configured for: enabling a patient to make an appointment with a healthcare service provider for his ailment. (Hacker, col. 9 lines 46-53; col. 10 lines 4-11)
 
	Claim 5.  The method of claim 4, wherein the central computer program is further 
configured for: assisting a patient in making an appointment for his ailment. (Hacker, col. 9 lines 46-53; col. 10 lines 4-11). Hacker does not specifically teach that said allocating is conducted by offering a number of questions related to his health condition, and based on patient's answers. However, Official Notice is taken that it is well and old known in the art to authorize the scheduling of the patient's appointment in response to the received answer from the patient to questions related to the patient health condition, such as a question to the nature of the health condition that requires a patient appointment. For example, Dahlin et al. (US 2004/0122701 A1) discloses that the healthcare EMR system can send disease management advisors (DMA) queries to the patient ('did you take your medicine today?') and send patient replies back to the DMA; the DMA can prompt the patient to enter monitoring information periodically (e.g., "enter your blood pressure daily", "enter the meals you eat each day for a week") or when specific criteria are met (e.g., "fill out this form whenever you get dizzy"); and the DMA can send instructions to the patient (e.g., "click here to schedule an appointment with your doctor", "re-enter your blood pressure reading"). [0062] Therefore, it would .

	Claims 2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hacker in view of Malhotra and further in view of Davis et al. (US 2003/0028399 A1).

	Claims 2 and 16.  Hacker teaches: wherein the central computer program is further configured for: enabling the one or more healthcare service providers to: access the EMR data stored in the at least one database; generate EMR data including at least one of the health problems, diagnosis, medications, prescriptions, notes related to the current medical conditions of the patient or the patient billing data; and store the EMR data in the at least one database. (Hacker, Abstract, col. 8 lines 41-45; Malhotra, [0017]; [0087]-[0088])
	Hacker does not specifically teach: facilitating one or more video conferencing sessions between one or more healthcare service providers and one or more patients, which is disclosed in Davis et al. (Davis) [0005].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in Davis, for the benefit of encouraging and enabling preventive self-care by providing said healthcare providers or lab technicians with ability to view diagnostic test results and send diagnosis reports (Davis, [0005]).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in Davis, for the benefit of encouraging and enabling preventive self-care by providing said healthcare providers or lab technicians with ability to view diagnostic test results and send diagnosis reports (Davis, [0005]). 

	Claims 7-8, 12, 15 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker in view of Malhotra and further in view of Jay et al.
(US 2003/0050802 Al).

	Claims 7 and 15.  Hacker does not specifically teach: wherein the central computer program is further configured for: receiving one or more advertisements from at least one healthcare product or service business entity; and sending the one or more 
received advertisements to the one or more healthcare service providers or the patient for viewing, the one or more advertisements being relevant to at least one medical condition of the patient, which is disclosed in Jay et al. (Jay) [0010]; [0128]-[0129]
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in Jay, for 
 
	Claim 8.  Hacker does not specifically teach: wherein the central computer program is further configured for: outputting healthcare product or service information or an advertisement relevant to the one or more health conditions of the patient for 
viewing by the patient, which is disclosed in Jay [0010]; [0128]-[0129]. As per “enabling a patient connect to the central database and purchase one or more healthcare products or services” limitation, Jay discloses presenting coupons to patients, wherein coupons are discounts on purchases of product or services [0128]-[0129], thereby suggesting said “purchase” limitation. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed and suggested in Jay, for the benefit of filling and discounting prescriptions (Jay, [0129]).
 	Alternatively, Official Notice is taken that it is old and well known in the art to output healthcare-related product or service information to the patient over the network for viewing by the patient and enable a patient to purchase one or more healthcare
products or services. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations 

	Claim 12. Hacker does not specifically teach: generating at least one prescription for the patient; searching the databases for medicines related to the medical conditions of the patient; facilitating the healthcare service provider in selecting one or more medicines for the prescription; and transmitting the prescription to at least one pharmacy healthcare user group or the patient, which is disclosed in Jay [0087]-[0088]; [0100]; [0120]-[0121]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in Jay, for the benefit of simplifying the filling or refilling of a prescription (Jay, [0124]; [0129]). Alternatively, KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker in view of Malhotra and further in view of Dugan (US 2006/0041450 A1).

	Claim 9. Hacker does not specifically teach: enabling the patient fill one or more registration forms, wherein the registration form facilitates the patient entering correct answers in response to a series of questions, and based on the answers not .

	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker in view of Malhotra and further in view of Giannini (US 5,915,241).

	Claim 11. Hacker does not specifically teach: generating an electronic superbill that includes at least one diagnosis code or procedure code; searching the databases for codes related to the medical conditions of the patient; and assisting the healthcare service provider in selecting the appropriate one or more procedure or diagnosis codes. Giannini teaches of at least one private computing system generating the electronic superbill that includes at least one diagnosis code and at least one procedure code, wherein the superbill facilitates the healthcare service provider in selecting at least one procedure code or one diagnosis code. Giannini further teaches that it is old and well known in the art for an electronic insurance claim billing system to search the databases for codes and to select diagnosis codes and procedure codes after the patient has been examined by accessing information related to diagnosis code .

	Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker in view of Malhotra and in further view of Schurenberg et al. (US 2002/0007284 Al).

	Claim 13. Hacker does not specifically teach: enabling a healthcare service provider generate hand-written EMR data using an electronic writing and display device, which is disclosed in Schurenberg et al. (Schurenberg) [0830] (It is noted that a paper record containing a healthcare provider’s handwriting is preserved since the electronic image record is an image of the paper record). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in Schurenberg, for the benefit of protecting paper records by creating the electronic record of paper documents (col. 3 lines 41-55). Alternatively, KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement .

	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker in view of Malhotra, further view of Schurenberg and further in view of Giannini.

	Claim 14. Hacker does not specifically teach: searching the databases for one or more diagnosis codes or procedure codes related to the medical conditions of the patient; and facilitating the healthcare service provider in selecting at least one of a procedure code or a diagnostic code for the hand-written EMR data. Giannini teaches that it is old and well known in the art for an electronic insurance claim billing system to search the databases for codes and to select diagnosis codes and procedure codes after the patient has been examined by accessing information related to diagnosis code and/or procedure code stored within the network (col. 3 lines 21-65). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in Giannini, for the benefit of complying with ICD9 and CPT code insurance standards (Giannini, col. 3 lines 41-55). Alternatively, KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement
Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker in view of Malhotra and further in view of White (US 2005/0057488 A1).

	Claim 17. Hacker does not specifically teach: providing an electronic patient sign-in sheet wherein the patient signs in to be listed on an electronic waiting list displayed at least in the waiting room, which is disclosed in White (cl. 6).
	It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Hacker to include the recited limitations, as disclosed in White,
for the benefit of preserving privacy of the patient, as specifically stated in White (cl. 6). Alternatively, KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hacker in view of Malhotra, further in view of Jay, and further in view of Schurenberg.

	Claim 19. Hacker teaches: wherein the private computer program is further configured for: transmitting one or more insurance claims through a clearing house or directly to the healthcare insurance company; (Hacker, col. 10 lines 20-33); receiving insurance payment information transmitted from the insurance company and posting the insurance payment information in the private data storage (Hacker, col. 9 lines 60-67); 
	Hacker does not specifically teach generating at least one electronic superbill that includes at least one diagnosis code and at least one procedure code, which is disclosed in Giannini (col. 3 lines 21-65). KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	Hacker does not specifically teach exchanging referrals generated by one or more healthcare service providers among healthcare user groups; and generating at least one prescription for the patient and transmitting to at least one pharmacy
healthcare user group or the patient, which is disclosed in Jay, [0139]; [0087]-[0088];
[0100]; [0120]-[0121 ]. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
	Hacker does not specifically teach converting one or more paper or imaging film medical records by scanning and linking the converted medical records of one or more patients with their electronic medical records; performing insurance verification for one or more patients, which is disclosed in Schurenberg [0830]; [0495]. KSR, 550 U.S. at, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ .

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered. Applicant argues that Double Patenting rejection of 04/29/2021 is no longer valid, because: “My prior application no. 15/188,000 was reinstated (notice of abandonment was withdrawn) after I filed a civil suit in the US Dist. Court, VA. After that, I filed an appeal to CAFC, which was denied. Then, I filed a Writ of Cert in the US Supreme Court - case no. 20-7519. My writ was denied on 4/21/21, a few days before examiner's 2nd OA. Since Supreme court is the highest court, and I cannot file another appeal anymore, my previous application 15/188,000 has expired, and a patent CANNOT be issues. With the result, the issue of double patenting is a moot point. Therefore, I don't think I need to file a Terminal Disclaimer and pay $170 fee.”
In response, the Examiner respectfully notes that, according to USPTO PALM (Patent Application Location and Monitoring) system, Abandonment of 01/02/2021 in 15/188,000 application was withdrawn on 01/10/2019 due to the Notice of Appeal that was timely filed in the U.S. District Court for the Eastern District of Virginia on December 14, 2018, and the Application 15/188,000 was restored to pending status. Therefore, the Examiner maintains Double Patenting rejection. 

	Applicant did not provide any additional arguments. 
Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        7/30/2010